IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0062
                            Filed November 23, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DEVONTEZ D. VOIGTS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, Bethany Currie,

Judge.



      Devontez Voigts appeals the district court’s denial of his challenge to the

racial composition of the jury pool. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Mullins, P.J., and May, J. and Vogel, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                          2


MULLINS, Presiding Judge.

       Devontez Voigts appeals the district court’s denial of his challenge to the

racial composition of the jury pool in his criminal trial. Our review of constitutional

issues is de novo. State v. Lilly, 930 N.W.2d 293, 298 (Iowa 2019).

       The facts underlying our initial review of Voigts’s claim need not be restated

here. See State v. Voigts, No. 18-1927, 2019 WL 5424965, at *1 (Iowa Ct. App.

Oct. 23, 2019). Following remand, the district court held a hearing and again

determined that Voigts failed to provide affirmative evidence “to correlate the

underrepresentation with some aspect of jury speculation,” but that Voigts had

proved the first two elements of the test pronounced in Duren v. Missouri, 439 U.S.

357, 364 (1979). Our supreme court clarified that, although “run-of-the-mill jury

management practices” may create systematic exclusion of a distinctive group in

jury pools, a “defendant must prove that the practice has caused systematic

underrepresentation.” Lilly, 930 N.W.2d at 307–08. “Mere speculation about the

possible causes of underrepresentation will not substitute for a credible showing

of evidence supporting those allegations.” Id. at 307 (quoting Paula Hannaford-

Agor, Systematic Negligence in Jury Operations: Why the Definition of Systematic

Exclusion in Fair Cross Section Claims Must Be Expanded, 59 Drake L. Rev., 761,

790–91 (2011)).

       At his hearing in December 2020, Voigts appeared with a statistical analyst

as an expert witness. The expert testified to her findings and opinion that “there is

an underrepresentation of African Americans and Asians in the jury pools that is

unlikely to have happened by chance.” But, the expert was unable to identify any

particular error or issue with the system that caused the underrepresentation. On
                                           3


our review of the record, we find no other testimony or evidence that points to any

particular aspect of the system used for drawing jury pools. Instead, before the

district court and now on appeal, Voigts argues the system itself is at fault,

contending “that the revised jury management practices that were put into place in

December of 2018 by the Iowa Supreme Court demonstrates that systematic

exclusion of distinctive groups occurred prior to their implementation and

specifically at the time of [Voigts]’s trial.” Voigts asserts that failure to employ the

December 2018 jury-management practices at the time of his trial amounts to a

systematic exclusion of minority racial representation on juries and is the point of

failure required to meet the third prong of the Duren test.

       While Voigts’s first appeal was pending, our supreme court held that a

defendant must do more than point to some possibility or rely on speculation linking

the underrepresentation with the jury-management practice that caused it. See id.

at 306–08. Thus, we affirmed on condition and remanded Voigts’s case to allow

him the opportunity to develop his arguments before the district court in light of the

new precedent on jury fair-cross-section claims. Voigts, 2019 WL 5424965, at *2.

The evidence produced by Voigts at the hearing on remand focused on systematic

underrepresentation. He argues in this appeal that the fact that jury-management

practices have changed since the time of his trial is per se proof that the practices

caused underrepresentation. But, he has failed to meet his burden to “prove that

[a particular] practice has caused systematic underrepresentation.”          Lilly, 930

N.W.2d at 307–08. We affirm the district court’s rejection of Voigts’s fair-cross-

section challenge.

       AFFIRMED.